Citation Nr: 0701766	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  02-15 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1981.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  


FINDINGS OF FACT

1.  The current medical evidence of record does not show that 
the veteran has a current diagnosis of a psychiatric 
disorder.

2.  The veteran's flat feet preexisted military service and 
were not aggravated by military service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Flat feet was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  The veteran has 
been incarcerated since October 2002.  VA is required to 
tailor its assistance to meet the particular circumstances of 
confinement, as incarcerated individuals are entitled to the 
same care and consideration given to their fellow veterans, 
and to ensure that the veteran is fully informed of the 
evidence needed to support his claim as well as the means and 
methods of providing this evidence.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991); Bolton v. Brown, 8 Vet. App. 185 
(1995).

While a letter dated in November 2004 satisfied the duty to 
notify provisions, it was sent to the address the veteran had 
provided prior to incarceration.  However, in an April 2005 
letter, the veteran responded to another VA letter sent to 
the same address notifying him that a VA medical examination 
would be provided to him.  Accordingly, there is no evidence 
that the veteran did not receive correspondence sent to him 
at his prior address, even after incarceration.  An 
additional letter was subsequently provided to the veteran at 
his place of incarceration in July 2006, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the Board finds that the VA's duty to notify has 
been fulfilled.

The veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA fee-based examination was provided to the 
veteran in connection with his psychiatric disorder claim.  A 
VA examination was provided to the veteran in January 2002 in 
connection with his flat feet.  VA has repeatedly attempted 
to provide the veteran with an additional podiatry 
examination.  However, VA records from November 2005, May 
2006, and August 2006 show that all attempts have been 
unsuccessful.  The August 2006 VA record stated that the 
facility at which the veteran was incarcerated could not 
complete the exam nor would they transport the veteran to a 
VA Medical Center unless the veteran funded the costs of 
transportation and two sheriffs' deputies.  The veteran was 
unable to provide the required fees.  Furthermore, the VA 
Medical Center would not send an examiner to the correctional 
facility as outside podiatrists were not allowed to bring 
their own examination instruments.  Finally, the VA Medical 
Center was unable to locate a podiatrist who was able to 
travel to the correctional facility to complete the 
examination.  Accordingly, the Board finds that the VA has 
attempted every possible method of providing the veteran with 
an additional medical examination for his claim of service 
connection for flat feet.  As such, the VA's duty to assist 
has been fulfilled.

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Wood v. Derwinski, 1 
Vet. App. 190 (1991); Bolton v. Brown, 8 Vet. App. 185 
(1995); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service Connection for a Psychiatric Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records include a February 1981 
medical report which stated that the veteran complained of 
mental disturbances and was referred to mental hygiene.  A 
June 1981 mental status evaluation report stated that the 
veteran had normal behavior, was fully alert, and fully 
oriented.  The veteran had an unremarkable mood or affect, 
his thinking process was clear, his thought process was 
normal, and his memory was good.  The impression was that the 
veteran had the mental capacity to understand and participate 
in the proceedings, was mentally responsible, and met the 
retention requirements.  On the veteran's June 1981 report of 
medical history, he stated that he had been seen by an 
outpatient mental health clinic at Womack Army Hospital at 
Fort Bragg for an "inability to adjust."  The psychiatric 
examination found no abnormalities.

After separation from active duty, a July 2000 private 
psychological assessment stated that the veteran had lost his 
father and a job recently and had a breakup in a 
relationship.  He had key signs and symptoms of behavior that 
was dangerous to himself and others around him.  The veteran 
denied having been hospitalized for mental health care.  The 
veteran reported that he was 12 years old when he began 
smoking marijuana and used it regularly when he was older.  
He reported that he was 21 years old when he began using 
cocaine and crack cocaine.  The veteran reported his last use 
had been the previous week.  At the time, the veteran was in 
the Detroit Rescue Mission for drug addiction.

On mental status examination, the veteran was wearing casual 
attire with fair hygiene.  He was alert, cooperative, and 
oriented to person, place, time, and situation.  The 
veteran's memory and judgment were impaired, and he reported 
hearing voices.  The Axis I diagnosis was schizophrenic 
disorder.  

A July 2000 private psychiatric evaluation provided a history 
that the veteran's first psychiatric contact was in 1993 when 
he was put in Wayne County jail for 90 days for the charge of 
armed robbery.  During this time, the veteran tried commit 
suicide by hanging himself.  The Axis I diagnoses were 
psychotic disorder, not otherwise specified, with depressed 
features, residuals of schizoaffective disorder, 
polysubstance dependence.  The Axis II diagnosis was 
personality disorder, not otherwise specified.

Multiple private psychiatric progress notes from July and 
August 2000 showed that the veteran continued treatment for 
psychiatric disorders.

A January 2001 VA psychiatric examination stated that the 
veteran sought help with drug dependency.  He reported that 
he was using between $40 and $100 worth of crack cocaine per 
day.  The veteran stated that his cocaine use began in 1983 
and became problematic in 1985.  The veteran also reported 
drinking two to three 40-ounce bottles of malt liquor per 
day.  The veteran reported that his alcohol use began at age 
18 and became problematic at age 24.  The diagnoses were 
cocaine dependence, continuous, and alcohol dependence, 
continuous.  

In a December 2001 statement, the veteran reported that his 
depression began during basic training as the result of 
"false promises" about being able to go to jump school and 
college.  The veteran also reported physical abuse by several 
drill sergeants and stated that he had difficulty taking 
orders.  He stated that he was released from the Army due to 
mental disturbances.

A January 2002 VA mental disorders examination report stated 
that the veteran denied use of alcohol or drugs while in 
military service.  He reported that he was harassed and 
abused during service, including during a 30 day period of 
incarceration for fighting.  The veteran stated that after 
separation from service, he was employed as a corrections 
officer, where he was also harassed and abused.  He stated 
that "somewhere along the line he developed depression, but 
could never pinpoint it."  The veteran stated that he had a 
lot of anger and resentment regarding his military service.  
The report gave no diagnosis on Axis I and diagnoses paranoid 
personality on Axis II.

A January 2006 Michigan Department of Corrections 
psychological report stated that after separation from 
service, the veteran found employment as a corrections 
officer.  He lost this job due to his drug habits, and had a 
lengthy history of polysubstance abuse.  The veteran had been 
previously incarcerated from 1993 to 1997 for armed robbery 
and stated that his criminal behavior was motivated by his 
desire to further his drug habits.  The veteran made a 
suicide attempt while being housed in the county jail for his 
second offense.  The report stated that the veteran 

[w]as accepted into the Out Patient 
Treatment Program on [November 7, 2002] 
for symptoms of Depressive Disorder [not 
otherwise specified].  He was 
successfully terminated from that program 
without medication on [January 8, 2004] 
and has remained symptom free since that 
time.

[The veteran] is currently functioning 
adequately within the prison community.  
He denies having difficulties of any 
kind, other than the normal stressors of 
prison life.  He eats and sleeps well and 
has a porter job that he performs without 
difficulty.  He is able to participate in 
normal daily activities, and does not 
suffer from any identifiable 
psychological difficulty.

There was no primary diagnosis for Axis I.  The secondary 
diagnosis for Axis I was cocaine dependence.  The primary 
diagnosis for Axis II was personality disorder.  Axis III 
diagnoses were essential hypertension, personality disorder, 
cocaine dependence, and depressive disorder.  The Axis IV 
diagnosis was "problems related to interaction with legal 
system/crime."

The medical evidence of record shows that the veteran is not 
currently diagnosed with a psychiatric disorder.  See 
38 C.F.R. § 3.303(c).  The most recent medical evidence of 
record shows that the veteran had been successfully 
terminated from a treatment program and did not have an 
"identifiable psychological difficulty."  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims' interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, 
the competent and probative evidence shows the veteran does 
not currently have a psychiatric disorder and as such, 
service connection is not warranted.

The Board notes that, even if the veteran has a current 
psychiatric disorder, the medical evidence of record does not 
show that it is related to military service.  While the 
veteran's service medical records include a February 1981 
complaint of mental disturbances, they do not include a 
diagnosis of a psychiatric disorder.  In fact, the June 1981 
mental status evaluation report noted no abnormalities.  The 
first diagnosis of a psychiatric disorder was not until July 
2000, approximately 19 years after service discharge.  Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Accordingly, even if the veteran has a 
current diagnosis of a psychiatric disorder, the evidence of 
record does not show that it is related to military service.

The veteran's statements alone are not sufficient to prove 
that he currently has a psychiatric disorder that is related 
to military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that he 
currently has a psychiatric disorder that is related to 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service Connection for Flat Feet

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).  In this case, the December 1979 enlistment medical 
examination found pes planus, Grade II.  Consequently, pes 
planus was "noted" on the veteran's service enlistment 
examination and, as such, the presumption of soundness at 
service entrance does not apply with respect to flat feet, 
and the veteran's pes planus preexisted his military service.  

The veteran's service medical records include complaints and 
findings of foot disorders.  A January 1981 medical record 
stated that the veteran complained of swollen arches and a 
swollen left foot, since the previous night, when he hit 
another man's elbow with his left foot.  On observation, 
there was no discoloration, swelling, or tenderness.  The 
veteran's range of motion was "good" and there was no 
ligament or tendon damage noted.  The assessment was bruised 
foot.  A second February 1981 medical report stated that the 
veteran complained of aching in both feet for the previous 3 
days.

A March 1981 medical report stated that the veteran 
complained of aching in both feet.  On observation, the 
veteran had fallen arches and bunions.  The assessment was 
bunions and fallen arches.  A March 1981 podiatry clinic 
report stated that the veteran complained of painful bunion 
aggravated by prolonged ambulation or running, and pain in 
the arches which occurred with running.  The veteran reported 
that the arch pain had been relieved slightly by a scaphoid 
pad.  He also complained of cramping in the toes, which 
increased in the morning.  On observation, the veteran had 
severe pes planus and limitation of dorsiflexion, 
bilaterally.  There was retroflexed varus, bilaterally, and 
flatfoot varus on the right.  The veteran had bilateral 
bunions with limited range of motion but without crepitus.  
The assessment was pes planus with gastrosoleus equinus.  A 
third March 1981 medical report stated that the veteran 
complained of a flatfoot problem and stated that his feet 
were giving him a lot of trouble when running.

A May 1981 medical report stated that the veteran complained 
of foot pain "under the bottom" in the middle of both feet, 
with additional pain under and around the ankles.  He also 
complained of tenderness and stated that his feet had been 
hurting for quite a while.  On observation, the veteran had 
tenderness on palpation of the first metatarsus of both feet.  
The veteran had flat foot with arch supports and stated that 
his feet got stiff when sitting and he had to "break them 
in" before walking.  A May 1981 podiatry report stated that 
the veteran had fallen arches.  The June 1981 separation 
examination report gave a diagnosis of pes planus with 
gastrosoleus equinus.

After separation from active service, a January 2002 VA 
medical examination report stated that the veteran complained 
of foot pain for the previous 20 years, which had gotten 
progressively worse.  The veteran reported that flare-ups 
were precipitated by standing for a long time and alleviated 
by bed rest.  On physical examination of the veteran's right 
foot, a fallen arch was exhibited.  There was a very 
prominent medial enlargement of the metacarpal phalangeal 
joint of the right foot, with some lateral deviation of the 
toes.  The veteran had a normal range of motion at the 
hindfoot and forefoot.  The veteran had normal flexion and 
extension.  There was no valgus, forefoot mal-alignment, or 
midfoot mal-alignment, other than the fallen arch.  On 
physical examination of the veteran's left foot, the 
metacarpointerphalangeal joint was not nearly as prominent as 
on the right foot.  The arch was fallen, but there was no 
significant misalignment of the Achilles alignment or valgus.  
There was no mal-alignment of the forefoot and midfoot of the 
fallen arch.  The left foot had full flexion and extension, 
full and normal inversion and eversion of the hindfoot, and 
full and normal pronation and supination of the forefoot.  
The diagnosis was fallen arches causing painful feet 
everyday, aggravated by standing and walking.  The examiner 
wrote "[e]xcept for flatfeet, it is difficult to know in 
what way [the veteran's] current complaints are related to 
military service."

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The medical evidence of record shows that the veteran's flat 
feet preexisted military service and were not aggravated by 
military service.  On service entrance in 1980, pes planus, 
Grade II, was found.  The veteran had complaints during 
service, however, there is no evidence that this was more 
than a temporary or intermittent flare-up of symptoms.  
Moreover, the next evidence of record with regard to the 
veteran's flat feet was more than 20 years after service 
discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

The veteran's statements alone are not sufficient to prove 
that his preexisting flat feet were aggravated by military 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As he is not a physician, the veteran 
is not competent to make a determination that his preexisting 
flat feet were aggravated by military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  As such, there is insufficient 
medical evidence of record to show that the veteran's 
preexisting flat feet were aggravated by military service.  
Accordingly, service connection for flat feet is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for flat feet is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


